Citation Nr: 9901041	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.





This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 1997 the Board denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
remanded the issue of entitlement to service connection for 
headaches.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the record reveals that subsequent to the July 1997 
Board decision, additional medical evidence was added to the 
claims file which included diagnoses of headaches likely a 
manifestation of psychiatric disabilities.  A February 1998 
neuropsychiatric consultation included a diagnosis of PTSD 
secondary to a gun boat accident in Vietnam.  In September 
1998 the RO requested the United States Armed Services Center 
for Research of Unit Records to verify the veterans claimed 
stressor.


As the RO has taken additional action related to the issue of 
entitlement to service connection for PTSD and medical 
evidence demonstrates the veterans headache disorder is a 
likely manifestation of his psychiatric disabilities, the 
Board notes that it would not be prudent to adjudicate the 
issue on appeal prior to completion of development of the 
PTSD claim.  The Board finds the claims are inextricably 
intertwined.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should complete all necessary 
development and make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD, including 
whether or not new and material evidence 
has been submitted, and then review the 
claim for entitlement to service 
connection for headaches.  

3.  If any benefit sought is not granted, 
for which a timely Notice of Disagreement 
is filed, the RO should issue a 
supplemental statement of the case.  The 
requisite response time should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
